DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

Response to Amendment
		The claim amendments filed on 11/23/2020 have been entered.  Claims 1-6 remain pending in the application.	

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 5 reads “wherein of each of the compartments”  Examiner believes the first recitation of “of” should be removed.
 Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
 “up to a given tolerance” when it is not presented in the applicant’s disclosure what that tolerance is.  How is a practitioner to know when that tolerance has been exceeded when they don’t know what it is?  Further clarification needs to be provided for this limitation.  
	In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 2 and 5 state “wherein the saline solution and the silicone foam have substantially 15the same refractive index up to a given tolerance”, however the disclosure does not provide any information regarding what this tolerance is.   It is unclear how to ascertain when this tolerance is surpassed.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Forsell (US 2012/0116509 A1) in view of Schuessler (US 2012/0165934 A1).

Regarding claim 1, Forsell discloses a breast implant (Figure 11A, paragraph 0001), comprising: 
a flexible shell (paragraph 0013, lines 1-3), 
configured for implantation within a breast of a human subject (paragraph 0001); 
and multiple compartments (Figure 6A-B, items 1 and 2) that are located inside the shell and are configured to be filled with respective filling materials (Figure 6A-B, paragraph 0013, lines 6-16; paragraph 0089, lines 17-22; paragraph 0026) comprising at least two of 
(i) a liquid (paragraph 0027, lines 1-5) and
(ii) a foam (paragraph 0027, lines 1-5; paragraph 0043)
wherein each of the compartments has a valve that is configured to allow changing an amount of filled solution in the respective compartment (Figures 6A-B, reservoirs R are connected to compartments; paragraph 0023, lines 1-7, valves can be supplied between the reservoirs (R, R1, R2) and the casings of the compartments).  
	Forsell discloses wherein the respective filling materials are a liquid and a foam, however, Forsell does not specifically disclose wherein the liquid is saline solution and the foam is silicone foam.
	Schuessler teaches a breast implant wherein the respective filling materials are
		 (i) a saline solution (see Schuessler, paragraphs 0014 and 0033) 
		(ii) a silicone foam (see Schuessler, paragraphs 0017) and 
		(iii) a selected mixture of the saline solution and the silicone foam.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Forsell by providing wherein the respective filling materials are saline solution and silicone foam as taught by Schuessler because providing silicone foam as a portion of the volume of a breast implant provides a porous material having a relatively low density relative to silicone gel or saline solution resulting in a lighter weight implant.  Further, the silicone foam preferably is a highly resilient material that will regain its shape after being collapsed and inserted through a small incision into a breast cavity (paragraph 0029) and saline solution is safely absorbed by the body if it leaks out, the feel of saline implants is firmer, and it is easier to detect if an implant is leaking.  Both silicone foam and saline solution are well-known biomaterials used extensively throughout the art because they are readily available, easily processed, chemically inert, and both possess advantageous mechanical properties for breast implants.  Furthermore, such modification would have comprised only the simple substitution of known filler materials for breast implants for another to obtain no more than the predictable result of changing the size and shape of the breast implant; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 	
Regarding claim 2, as set forth supra, the combination discloses wherein the saline solution and the silicone foam have substantially the same refractive index up to a given tolerance (the combination discloses the invention substantially as claimed with the materials disposed as claimed in claim 1, therefore the refractive index values which are unique to these materials would be possessed by the silicone foam and saline of Schuessler; "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty." (See MPEP 2112.01 II)).  
	Regarding claim 3, as set forth supra, the combination discloses wherein the valve is configured to allow changing the amount of filled saline solution in the compartment after implantation (Figures 6A-B; paragraph 0089, lines 17-22, valves can be incorporated with reservoirs (R, R1, R2); paragraph 0018, lines 1-7, the entire system is fully implanted within the patient and can be operated while in the patient (paragraphs 0028 and paragraph 0029 further explain this for the embodiment of Figure 6A) Schuessler teaches the liquid that is used to fill the compartment is saline solution (see Schuessler, paragraph 0014).  
Regarding claim 4, Forsell discloses a method for manufacturing a breast implant (Figure 11A, paragraph 0001), the method comprising: 
producing a flexible shell (paragraph 0013, lines 1-3), 
configured for implantation within a breast of a human subject (paragraph 0001); 
and multiple compartments (Figure 6A-B, items 1 and 2) that are located inside the shell and are configured to be filled with respective filling materials (Figure 6A-B, paragraph 0013, lines 6-16; paragraph 0089, lines 17-22; paragraph 0026) comprising at least two of 
(i) a liquid (paragraph 0027, lines 1-5) and
(ii) a foam (paragraph 0027, lines 1-5; paragraph 0043)
and fitting in each of the compartments a valve that is configured to allow changing an amount of filled solution in the respective compartment (Figures 6A-B, reservoirs R are connected to compartments; paragraph 0023, lines 1-7, valves can be supplied between the reservoirs (R, R1, R2) and the casings of the compartments).  
	Forsell discloses wherein the respective filling materials are a liquid and a foam, however, Forsell does not specifically disclose wherein the liquid is saline solution and the foam is silicone foam.
	Schuessler teaches a breast implant wherein the respective filling materials are
		 (i) a saline solution (see Schuessler, paragraphs 0014 and 0033) 
		(ii) a silicone foam (see Schuessler, paragraphs 0017) and 
		(iii) a selected mixture of the saline solution and the silicone foam.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Forsell by providing wherein the respective filling materials are saline solution and silicone foam as taught by Schuessler because providing silicone foam as a portion of the volume of a breast implant provides a porous material having a relatively low density relative to silicone gel or saline solution resulting in a lighter weight implant.  Further, the silicone foam preferably is a highly resilient material that will regain its shape after being collapsed and inserted through a small incision into a breast cavity (paragraph 0029) and saline solution is safely absorbed by the body if it leaks out, the feel of saline implants is firmer, and it is easier to detect if an implant is leaking.  Both silicone foam and saline solution are well-known biomaterials used extensively throughout the art because they are readily available, easily processed, chemically inert, and both possess advantageous mechanical properties for breast implants.  Furthermore, such modification would have comprised only the simple substitution of known filler materials for breast implants for another to obtain no more than the predictable result of changing the size and shape of the breast implant; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 	
	Regarding claim 5, as set forth supra, the combination discloses wherein filling the compartments comprises filling the compartments with saline solution and silicone foam that have substantially the same refractive index up to a given tolerance (the combination discloses the invention substantially as claimed with the materials disposed as claimed in claim 4, therefore the refractive index values which are unique to these materials would be possessed by the silicone foam and saline of Schuessler; "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty." (See MPEP 2112.01 II)).  
Regarding claim 6, Forsell discloses a method, comprising: 
implanting, in a breast of a human subject (paragraph 0018, lines 1-7), a breast implant (Figure 11A, paragraph 0001), comprising:
a flexible shell (paragraph 0013, lines 1-3), 
configured for implantation within a breast of a human subject (paragraph 0001); 
and multiple compartments (Figure 6A-B, items 1 and 2) that are located inside the shell and are configured to be filled with respective filling materials (Figure 6A-B, paragraph 0013, lines 6-16; paragraph 0089, lines 17-22; paragraph 0026) comprising at least two of 
(i) a liquid (paragraph 0027, lines 1-5) and
(ii) a foam (paragraph 0027, lines 1-5; paragraph 0043)
wherein each one of the compartments has a valve that is configured to allow changing an amount of filled saline solution in the respective compartment (Figures 6A-B, reservoirs R are connected to compartments; paragraph 0023, lines 1-7, valves can be supplied between the reservoirs (R, R1, R2) and the casings of the compartments); 
and changing at least one breast implant property, selected from a group of breast implant properties consisting of the size and shape of the breast implant, by changing the amount of filled liquid in the compartment after implantation (paragraph 0028, “changing the size and/or shape of the breast involves fluid to be supplied to and/or removed from at least one of the elements contained in the casing”.
	Forsell discloses wherein the respective filling materials are a liquid and a foam, however, Forsell does not specifically disclose wherein the liquid is saline solution and the foam is silicone foam.
	Schuessler teaches a breast implant wherein the respective filling materials are
		 (i) a saline solution (see Schuessler, paragraphs 0014 and 0033) 
		(ii) a silicone foam (see Schuessler, paragraphs 0017) and 
		(iii) a selected mixture of the saline solution and the silicone foam.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Forsell by providing wherein the respective filling materials are saline solution and silicone foam as taught by Schuessler because providing silicone foam as a portion of the volume of a breast implant provides a porous material having a relatively low density relative to silicone gel or saline solution resulting in a lighter weight implant.  Further, the silicone foam preferably is a highly resilient material that will regain its shape after being collapsed and inserted through a small incision into a breast cavity (paragraph 0029) and saline solution is safely absorbed by the body if it leaks out, the feel of saline implants is firmer, and it is easier to detect if an implant is leaking.  Both silicone foam and saline solution are well-known biomaterials used extensively throughout the art because they are readily available, easily processed, chemically inert, and both possess advantageous mechanical properties for breast implants.  Furthermore, such modification would have comprised only the simple substitution of known filler materials for breast implants for another to obtain no more than the predictable result of changing the size and shape of the breast implant; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774